Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 25, 2021

The Court of Appeals hereby passes the following order:

A21D0204. DANIEL AGUILAR CERVANTES v. MARIA ISELA GONZALEZ.

      In this divorce case between Daniel A. Cervantez and Maria I. Gonzalez,
Daniel filed for summary judgment on the issues of child support and the ownership
of the parties’ marital residence. The trial court granted partial summary judgment to
Daniel on the issue of child support but denied summary judgment to Daniel on the
issue of the ownership of the marital residence. Daniel then filed this application for
discretionary review, seeking to appeal the denial of summary judgment on the issue
of the ownership of the marital residence. We lack jurisdiction.
      Daniel’s application purports to be from the grant of summary judgment on the
child support issue. But, in actuality, Daniel is appealing the partial denial of his
motion for summary judgment on the issue of the marital residence’s ownership. An
order denying a motion for partial summary judgment is an interlocutory order and
not a final judgment. See Sharpe’s Appliance Store, Inc. v. Anderson, 161 Ga. App.
112, 112 (289 SE2d 312) (1982); Rolleston v. Cherry, 233 Ga. App. 295, 296 (504
SE2d 504) (1998). Although Daniel did file a discretionary application pursuant to
OCGA § 5-6-35, which governs discretionary appeal procedures, that does not excuse
a party seeking appellate review of an interlocutory order from complying with the
additional requirements of OCGA § 5-6-34 (b), including obtaining a certificate of
immediate review. See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213)
(1996). Because Daniel failed to comply with the interlocutory appeal procedures of
OCGA § 5-6-34 (b), we are without jurisdiction to consider this application for
discretionary review which is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                      02/25/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.